PER CURIAM.
The trial court committed reversible error in refusing to instruct the jury on temporary unauthorized use of an automobile, an offense which is one step removed from the grand theft for which the defendants were convicted. State v. Abreau, 363 So.2d 1063 (Fla.1978); Hunter v. State, 389 So.2d 661 (Fla. 4th DCA 1980); Garrett v. State, 335 So.2d 876 (Fla. 4th DCA 1976). Because we reverse on this issue, we need not consider the other issues on appeal.
Accordingly, we reverse and remand for a new trial.